    Case: 3:20-cv-00186-WHR Doc #: 21 Filed: 08/13/21 Page: 1 of 2 PAGEID #: 164



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



BRANDI WRIGHT,

                        Plaintiff,

                vs.                                    Case Nos. 3:20cvl86

US BANK, N .A.,                                        JUDGE WALTER H. RICE

                        Defendant.




        DECISION AND ENTRY DISMISSING THE CAPTIONED CAUSE,
        WITHOUT PREJUDICE, FOR LACK OF PROSECUTION; TERMINATION
        ENTRY


       On July 7, 2021, this Court sustained the motion of Plaintiff's counsel to withdraw, by

notation entry, the Court having reviewed the in-camera documents submitted in support of said

motion. In its notation order, the Court stated "Plaintiff has thirty (30) days from July 7, 2021 , to

secure new counsel and notify the Court of [the identity of same] or, in the alternative, to notify

the Court she is proceeding prose (on her own). Failure to hear from the Plaintiff will result in a

dismissal for lack of prosecution."

       Having not heard from Plaintiff within said thi11y (30) day period of time, the captioned

cause is ordered dismissed, without prejudice, for lack of prosecution.



       The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.
    Case: 3:20-cv-00186-WHR Doc #: 21 Filed: 08/13/21 Page: 2 of 2 PAGEID #: 165




August 13, 2021                         WALTER H. RICE
                                        UNITED STATES DISTRICT JUDGE



Copies to:

Counsel of record
Brandi Wright, 1044 Dodgson Court, Dayton, OH 45404

Courtesy copy to:

Julius Carter




                                          2
